USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:. _ _ _ _ _ __
                                              LAW OFFICE OF
DATE FILED: 3/19/2020
                                             JESSE M. SIEGEL
                                        The Woolworth Building
     (Tel) 212-207-9009                 233 Broadway, Suite 707
     (Fax) 212-732-1339                New York, New York 10279                   JesseMSiegel@aol.com


                                                 DENIED without prejudice to renewal. Absent a written waiver,
                                                 Defendants must be physically present at their arraignment.
                                                 Moreover, the Cou1t will permit telephonic appearances by
                                                 counsel only if a Defendant submits a waiver of appearance in
                                                 compliance with Rule l 0(b) of the Federal Rules of Criminal
                                                 Procedure. With respect to the alternative request to adjourn the
                                                 arraignment, the Court is willing to adjourn the arraignment to a
     BYECF
                                                 future date if the Defendants agree to exclude for Speedy Trial
     Hon. Mary Kay Vyskocil, District Judge      Act purposes the time until the adjourned date for arraignment.
     United States District Court for the
     Southern District of New York
     500 Pearl Street                              Date: 3/19/2020
     New York, NY 10007                            New York, New York

                          United States v. lzhaki & Lebowitz , 20 Cr. 161 (MKV).

     Dear Judge Vyskocil:

             I represent Ashley Lebowitz, defendant in the above matter. In addition, Richard Lind,
     Esq., counsel to defendant Sarah Izhaki, wrote the Court yesterday, requesting that I be permitted
                                                                           rd
     to stand in for him at the conference scheduled for Monday, March 23 , at 3:00 p.m. I will do so
     if the Court grants the application.

             In light of the coronavirus pandemic, and the advice of public health experts to minimize
     public exposure and social contacts, I request the conference either be adjourned, or that the
     defendants be excused from appearing and counsel permitted to appear by teleconference. Both
     defendants and I live outside New York City, and none of us have any reason to travel to New
     York on Monday other than the court conference.

            Should the Court adjourn the conference, I agree on behalf of both defendants that the
     additional delay until the next conference should not be counted for speedy trial purposes.

             I have spoken with A.U.S .A. Sarah Mortazavi, ~ho consents to this application.

             Thank you for your attention.

                                                         Very truly yours,

                                                         /s/
                                                         Jesse M. Siegel
